Citation Nr: 1544479	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, status post angioplasty (CAD), evaluated as 10 percent disabling prior to June 25, 2008, and as 30 percent disabling from June 25, 2008 to November 16, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 17, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for CAD and assigned a 10 percent rating effective July 29, 2002 and a 30 percent rating as of June 25, 2008.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Houston, Texas.

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in April 2015, at which time it was remanded for additional development.

Thereafter, in an August 2015 rating decision, the Appeals Management Center (AMC) increased the rating for CAD to 100 percent disabling, effective November 17, 2014, the date of the Board videoconference hearing.

The issue of entitlement to a TDIU prior to November 17, 2014 is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to June 25, 2008, the evidence shows that the Veteran took daily medication for CAD; there is no evidence of workload levels greater than 5 METs but not greater than 7 METs or of dyspnea, fatigue, angina, syncope or cardiac hypertrophy.

2.  From June 25, 2008 to November 16, 2014, the evidence shows workload levels between 7 and 9 METs with evidence of dyspnea, fatigue and cardiac hypertrophy; there is no objective evidence of congestive heart failure or ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to June 25, 2008 and in excess of 30 percent from June 25, 2008 to November 16, 2014 for CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  Pursuant to the Board's April 2015 remand directives, outstanding post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in May 2010.  As requested in the Board's remand directives, the appellant was provided an additional examination in August 2015.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, a statement of the case was issued in August 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the November 2014 Board videoconference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Criteria

The Veteran's CAD has been rated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, a 10 percent rating will be assigned where a workload of greater than 7 METs but less than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.  A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Factual Background

Prior to June 25, 2008, the Veteran's CAD is assigned a 10 percent disability rating.  From June 25, 2008 to November 16, 2014, the Veteran's CAD is assigned a 30 percent rating.

Treatment records from a private cardiologist dated from May 1997 to November 1999 reflect a diagnosis of CAD status post percutaneous transluminal coronary angioplasty that was treated with medication.  Impressions from a February 1998 exercise test revealed significant (asymptomatic) exercised induced ST-T changes which were determined to possibly suggest ischemia.  It was reported that stable abnormalities existed.  Results from a subsequent exercise test dated in November 1999 indicated an abnormal resting EKG and significant (asymptomatic) exercise induced ST-T waves.  

VA medical records dated in June 2003 to March 2008 noted a history of CAD treated with daily medication and determined to be stable.  In medical records dated in October 2005, the appellant denied chest pain, palpitations or dyspnea on exertion.  In records dated in March 2007 the Veteran denied CAD symptoms and in records dated in October 2007 he again denied chest pain or dyspnea on exertion.

Results from an echocardiogram taken in June 2008 revealed sinus rhythm with extra systolic beat.  There was also mild concentric left ventricular hypertrophy and the calculated left ventricular ejection fraction was normal at 57 percent.  

In September 2008, the Veteran underwent a stress test.  The test was ended due to shortness of breath.  METs equaled 3 and the appellant's heart rate went from 71 bmp at baseline to 113 bmp at peak exercise; which was 72.4 percent of the maximum predicated heart rate.  The Veteran reported no symptoms of stress.  The resting EKG was NSR, inverted T-waves inferolateral leads, PAC.  ST changes did not occur during stress.  Rare PVC and occasional PAC arrhythmias were noted during exercise.  However, no EKG changes were noted during stress.  The examiner determined that the study was inadequate due to failure to achieve 85 percent target heart rate. 

The Veteran was afforded a VA examination in May 2010.  At that time, he stated that he experienced shortness of breath, dizziness and fatigue due to his CAD.  The symptoms described occurred intermittently, as often as one time per month, with each occurrence lasting 30 minutes.  There were 12 attacks within the past year.  He had no angina or syncope.  The claimant further indicated that as a result of his heart disease, he had congestive heart failure periodically.  In the past year, congestive heart failure had occurred 2 times and each episode lasted 20 years.  He had no history of rheumatic heart disease.  The appellant reported that he had a heart attack a few years ago and underwent surgery for his heart, including angioplasty.  He did not have a heart valve replacement, cardiac pacemaker implant, coronary bypass, cardiac transplant and AICD.  The treatment for the condition was angioplasty and aspirin.  The appellant further mentioned the he had discomfort at the time of exacerbation of symptoms.  

On physical examination of the chest and lungs, the Veteran's breath sounds were symmetric, there were no rhonchi or rales and the expiratory phase was within normal limits.  His heart had normal S1 and S2, no S3, and S4 had a regular rate and rhythm.  There were no heaves, thrills murmurs or gallops.  A stress test was not performed at the time of the examination.  It was noted that the stress test was medically contraindicated because of diabetic peripheral neuropathy.  However, the EKG showed sinus rhythm with occasional supraventricular premature complexes and the chest x-ray showed cardiomegaly.  The echocardiogram showed normal overall left ventricular systolic function with qualitative ejection fraction of 55 to 65 percent with normal left ventricular size.  There was tract mitral, aortic and tricuspid regurgitation noted.  Estimated METs level were 7 to 9 with example of 2 activities he could do which were canoeing and swimming crawl stroke.

The examiner diagnosed ishemic heart disease, which was noted as active.  The subjective factors included a history of angina status post angioplasty.  The objective factors were status post angioplasty, on sublingual nitro as needed.  

VA treatment records dated from April 2010 to June 2015 noted treatment for CAD.  Notably, in records dated in April 2011, the Veteran denied chest pain and there were no murmurs present.  In records dated in August 2013, the Veteran reported to cardiology for an initial consult.  At that time, he complained of worsening heart burn and shortness of breath, but denied chest pain, syncope, palpitations, diaphoresis, dizziness or nausea and vomiting.  It was noted that the appellant's condition was stable and essentially asymptomatic with good exercise tolerance.

During the November 2014 Board videoconference hearing, the Veteran reported that when he exerted himself, he had chest pain, shortness of breath and fatigue
Analysis

Based on a review of the evidence of record, the Board finds that a rating in excess of 10 percent prior to June 25, 2008 and in excess of 30 percent from June 25, 2008 to November 16, 2014 is not warranted. 

Prior to June 25, 2008, the evidence shows that the Veteran required continuous medication to treat his CAD, which was otherwise determined to be stable.  Further, he denied symptoms related to the condition, to include chest pain and dyspnea on exertion.  There is no indication that the CAD resulted in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 METs but not greater 7 or evidence of cardiac hypertrophy and dilatation as required for the next higher rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  As such, a rating in excess of 10 percent is not warranted at any time prior to June 25, 2008.

From June 25, 2008 to November 16, 2014, the Veteran's CAD was manifested by shortness of breath, dizziness, fatigue and dyspnea on exertion.  The June 2008 echocardiogram revealed left ventricular hypertrophy and left ventricular ejection fraction of 57 percent.  Additionally, the May 2010 VA examination recorded workload levels between 7 to 9 METs and the ejection fraction was 55 to 65 percent.  There was no angina or syncope reported.  The evidence of workload of at least 7 METs with fatigue, cardiac hypertrophy, dyspnea and dizziness fits within the 30 percent rating assigned during this period of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The 60 percent or 100 percent ratings would require workloads of 5 or less METs, an ejection fraction of 50 or less, or congestive heart failure.  See Id.  The evidence shows workloads above 5 METs and ejection fraction of 57 percent.  The Board acknowledges that the September 2008 stress test indicated that METs equaled 3.  However, it was determined that the study was inadequate.  As such, it is not sufficient to warrant a higher rating.  The Board also acknowledges that during the May 2010 VA examination, the Veteran reported congestive heart failure periodically in the last two years.  However, the Veteran is not competent to diagnose congestive heart failure without medical training or education.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the medical evidence of record does not demonstrate congestive heart failure during this stage of the appeal.  As the evidence shows workloads above 5 METs, ejection fraction of 57 percent and no objective evidence of congestive heart failure, a rating in excess of 30 percent is not warranted at any time during the period on appeal.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received a higher rating under another diagnostic code.  See 38 C.F.R. § 4.104. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent disability prior to June 25, 2008 and in excess of 30 percent from June 25, 2008 to November 16, 2014, for coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's CAD are fully considered by the rating criteria.  Continuous use of medication, workload levels, dyspnea on exertion, ejection fraction, and cardiac hypertrophy were all addressed by the criteria and discussed in the evaluation.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to a higher initial rating for coronary artery disease, status post angioplasty (CAD), evaluated as 10 percent disabling prior to June 25, 2008, and as 30 percent disabling from June 25, 2008 to November 16, 2014 is denied.


REMAND

The Court has held that entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

In March 2015, the Veteran submitted a TDIU claim.  Entitlement to a TDIU was also raised during the May 2010 VA examination, where the appellant indicated that he stopped his job as a bus driver 3 years prior to the examination.  In an October 2015 rating decision, the RO determined that the issue of entitlement to a TDIU was moot because the Veteran's combined rating was 100 percent.  However, the Board notes that Veteran did not have a combined rating of 100 percent until November 17, 2014.  As such, the issue of entitlement to a TDIU prior to November 17, 2014 must be adjudicated on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


